Case 1:20-cv-01389-LTB-GPG Document 28 Filed 07/20/21 USDC Colorado Page 1 of 20




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-CV-01389-LTB-GPG

  ERIC PACE,
  Plaintiff,

  v.

  TOWN OF PAONIA, COLORADO,
  Defendant.


                   DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


         The Town of Paonia (the “Town”), by and through its attorneys, Nathan Dumm & Mayer

  P.C., hereby submits its Motion for Summary Judgment with supporting authority as follows:

                                           CONFERRAL

         In an attempt to narrow the potential issues in dispute, defense counsel conferred with

  Plaintiff’s counsel prior to the filing of this Motion, who advised the Motion is opposed.

                                         INTRODUCTION

         Plaintiff was employed by the Town as a manual laborer. After sustaining workers’

  compensation injuries to both shoulders, Plaintiff was assessed with permanent physical

  restrictions for his left shoulder on lifting, repetitive lifting, carrying, pushing, and pulling no

  more than five pounds, and a similar twenty-pound restriction on his right shoulder. The Town

  subsequently undertook an extensive investigation to determine whether Plaintiff could perform

  his essential duties with reasonable accommodation. The Town ultimately determined that

  Plaintiff’s extreme physical restrictions could not be reasonably accommodated in his manual

  laborer position, which was the only position available at that time, and thus terminated
Case 1:20-cv-01389-LTB-GPG Document 28 Filed 07/20/21 USDC Colorado Page 2 of 20




  Plaintiff’s employment. Although Plaintiff alleges the termination of his employment was

  discriminatory and retaliatory, the reality is simply that Plaintiff could not perform the job duties

  of a manual laborer with a five-pound lifting restriction. For the reasons discussed in detail

  below, Plaintiff has failed to establish prima facie case for any of his ADA and Rehabilitation

  claims and the Town is entitled to summary judgment.

                                     STANDARD OF REVIEW

         “Summary judgment is appropriate if there is no genuine issue of material fact and the

  moving party is entitled to judgment as a matter of law.” Neal v. Lewis, 414 F.3d 1244, 1247

  (10th Cir. 2005); Fed. R. Civ. P. 56. It is not a disfavored shortcut, but rather is an integral part

  of the rules. Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986). Once the moving party shows

  the absence of a genuine issue of material fact, the burden shifts to the nonmoving party to

  establish a genuine issue of material fact. Vitkus v. Beatrice Co., 11 F.3d 1535, 1539 (10th Cir.

  1993). Vague, conclusory and self-serving statements do not create a genuine issue of material

  fact. Ford v. West, 222 F.3d 767, 777 (10th Cir. 2000). “Conclusory allegations, general denials,

  or mere argument of an opposing party’s case cannot be utilized to avoid summary judgment.”

  Pasternak v. Lear Petroleum Expl., Inc., 790 F.2d 828, 834 (10th Cir. 1986).

           DEFENDANT’S STATEMENT OF UNDISPUTED MATERIAL FACTS1

  Plaintiff’s History of Employment and Workers’ Compensation Claims with the Town

      1. On or about April 16, 2007, Plaintiff was hired by the Town as a Sanitation Technician.

  [Ex. A, Pace Depo. Ex. 8].



  1
    For purposes of this Motion only, the Town has accepted Plaintiff’s supported factual
  statements, as opposed to conclusory and/or legal assertions, as true.

                                                    -2-
Case 1:20-cv-01389-LTB-GPG Document 28 Filed 07/20/21 USDC Colorado Page 3 of 20




     2. In 2015, Plaintiff’s job title became Public Works Laborer. [Ex. A].

     3. In November of 2015, Plaintiff sustained a left shoulder injury while lifting a trash can

  and filed a claim for workers’ compensation benefits. [Ex. B, Pace Depo Ex. 7; Ex. C, Eric

  Pace Depo. 17:9-13, 263:16-19].

     4. On February 5, 2016, Plaintiff sustained a right shoulder injury while moving a dumpster

  and filed a second claim for workers’ compensation benefits. [Ex. C, 17:9-13, 94:17-21, 95:2-

  13.]

     5. During the course of medical treatment that Plaintiff received for his injuries, including

  two surgeries, Plaintiff’s workers’ compensation physicians assessed him with varying

  temporary restrictions on lifting, repetitive lifting, carrying, pushing, pulling, and reaching

  overhead. [Ex. B; Ex. C, 131:19-22].

     6. Plaintiff never complained that he was being assigned duties allegedly in excess of his

  restrictions. [Ex. C, 110:21-24; Ex. D, Loberg Depo. 44:4-6, 44:9-12].

     7. Plaintiff also admits that other employees assisted him when he requested help. [Ex. C,

  82:22-25, 83:10-12, 114:14-18].

     8. Plaintiff did not request any accommodations in writing to his supervisor, Travis Loberg.

  [Ex. C, 109:18-110:13].

     9. The only specific task Plaintiff verbally requested accommodation from Mr. Loberg was

  to be the person who drove the trash truck, rather than the person on the back lifting the trash

  cans. [Ex. C, 288:7-289:4, 290:2-14].

     10. Plaintiff also did not complain to any supervisor that Mr. Loberg was not accommodating

  his restrictions. [Ex. C, 110:21-24; Ex. D 44:9-12].



                                                  -3-
Case 1:20-cv-01389-LTB-GPG Document 28 Filed 07/20/21 USDC Colorado Page 4 of 20




     11. On or about August 17, 2017, Plaintiff was evaluated by one of his workers’

  compensation physicians, who placed him at maximum medical improvement, and assessed him

  with permanent restrictions for his left shoulder on lifting, repetitive lifting, carrying, pushing,

  and pulling no more than five pounds. [Ex. B, p.23; Ex. C, 134:14-18, 166:16-21, 172:23-

  173:2].

     12. On or about November 16, 2017, Plaintiff was evaluated by one of his workers’

  compensation physicians and assessed with a twenty pound restriction on his right shoulder. [Ex.

  B, p.24; Ex. C, 164:14-17].

     13. There is no evidence that Plaintiff’s five pound permanent restriction on his left shoulder

  and twenty pound restriction on his right shoulder were lifted or changed by any physician prior

  to December 31, 2017, the date Plaintiff’s employment with the Town ended. [Ex. C, 136:18-

  137:20, 160:7-161:21; Ex. E, Pace Depo. Ex. 10].

  Termination of Plaintiff’s Employment and Consideration of Proposed Accommodations

     14. Plaintiff wrote a letter, dated August 29, 2017, to the Town Administrator, Ken Knight,

  and Plaintiff’s supervisor, Travis Loberg, inquiring about returning to work. [Ex. F, Pace Depo.

  Ex. 13].

     15. On or about September 8, 2017, Mr. Knight emailed Plaintiff and proposed a meeting to

  discuss Plaintiff’s work restrictions and ability to return to work. [Ex. C, 196:3-7, 196:11-15;

  Ex. G, Pace Depo. Ex. 14].

     16. Plaintiff responded to Mr. Knight’s email and indicated that if he was being asked to

  return to work and perform the same job duties he was doing before, his answer was no, because




                                                   -4-
Case 1:20-cv-01389-LTB-GPG Document 28 Filed 07/20/21 USDC Colorado Page 5 of 20




  he was not able to do those job duties with the restrictions for his injuries. [Ex. C, 196:22-25,

  197:14-19].

        17. On or about September 13, 2017, Mr. Knight emailed Plaintiff and explained that the job

  description for the Equipment Operator/Laborer position identifies the essential duties and

  physical requirements for the position. [Ex. C, 198:16-23; Ex. H, Pace Depo. Ex. 15].

        18. Mr. Knight further indicated that it appeared Plaintiff’s permanent restrictions prevented

  Plaintiff from performing the essential job duties required of the position. [Ex. C, 198:24-199:2;

  Ex. H].

        19. However, Mr. Knight stated that he wanted to hear from Plaintiff, including Plaintiff’s

  ideas for how he could perform his duties with his restrictions, prior to the Town making a final

  decision about his employment, and inquired if Plaintiff wanted to meet. [Ex. C, 199:3-9; Ex.

  H].

        20. Plaintiff emailed Mr. Knight back, but did not end up meeting with Mr. Knight as

  proposed. [Ex. C, 200:20-24; Ex. H].

        21. In a subsequent email to Mr. Knight, Plaintiff acknowledged Mr. Knight’s comment that

  he did not see how Plaintiff could perform the job duties of the Equipment Operator/Laborer

  position given Plaintiff’s restrictions was not an unreasonable opinion. [Ex. C, 202:16-20; Ex. I,

  Pace Depo. Ex. 16].

        22. Plaintiff also reiterated that he could not perform the job for which he was employed

  before his injuries. [Ex. C, 202:12-15; Ex. I].




                                                    -5-
Case 1:20-cv-01389-LTB-GPG Document 28 Filed 07/20/21 USDC Colorado Page 6 of 20




     23. Additionally, in his email, Plaintiff indicated that it was possible he could operate

  equipment, but did not identify exactly what equipment he could operate or that he knew for

  certain he could operate it with his permanent restrictions. [Ex. C, 202:21-203:10; Ex. I].

     24. Thereafter, Mr. Knight wrote a letter to Plaintiff dated October 30, 2017, noting that he

  was providing Plaintiff with a copy of the job description and requesting Plaintiff to identify the

  specific job duties Plaintiff could perform in light of his restrictions and any accommodations

  Plaintiff was requesting by November 9, 2017. [Ex. C, 203:15-23, 204:23-205:4; Ex. J, Pace

  Depo. Ex. 17].

     25. Plaintiff responded to Mr. Knight with a letter dated November 6, 2017, wherein he

  discussed the job description of the Equipment Operator/Laborer position, but did not state that

  he could perform the job duties or specifically identify accommodations that would allow him to

  perform the job duties. [Ex. C, 205:17-206:2, 207:1-3, 209:5-21; Ex. K, Pace Depo. Ex. 18].

     26. In a letter dated November 15, 2017, Mr. Knight wrote to Plaintiff confirming that the

  Equipment Operator/Laborer position was the only position the Town currently had open and

  explained that he could not come up with forty hours of work per week that Plaintiff could safely

  perform in that position. [Ex. C, 214:13-16, 19-21, 215:3-23; Ex. L, Pace Depo. Ex. 20].

     27. Mr. Knight therefore notified Plaintiff that his effective date of termination would be

  November 30, 2017. [Ex. C, 214:13-16, 19-21, 215:3-23; Ex. L].

     28. In response, Plaintiff sent Mr. Knight a letter dated November 28, 2017, admitting he

  could not perform some of the job duties of the Equipment Operator/Laborer position, but

  claiming that he could perform some of the duties with assistance or modification. [Ex. C,

  170:10-13, 183:21-184:1; Ex. M, Pace Depo. Ex. 12].



                                                   -6-
Case 1:20-cv-01389-LTB-GPG Document 28 Filed 07/20/21 USDC Colorado Page 7 of 20




     29. In particular, Plaintiff noted in his letter that although he had a five pound restriction on

  his left shoulder, he could lift up to twenty pounds with his right shoulder, implying that he could

  do some tasks one-handed. Plaintiff’s mother, who assisted in the drafting of the exhibit,

  admitted, however, the information came solely from Plaintiff and his unsupported beliefs and

  no due diligence like was performed by the Town. [Ex. M; Ex. N, Charlene Pace Depo. 70:7-

  72:5].

     30. However, Plaintiff admits he is not aware of any medical provider that has provided him

  with clearance to perform tasks one-handed that would normally require two hands. [Ex. C,

  291:6-10].

     31. The accommodations Plaintiff proposed in his November 28, 2017 letter consisted of

  essentially removing all lifting and physical labor from the job duties of the Equipment

  Operator/Laborer position, providing an assistant to help with any manual labor tasks, and

  assigning him solely to the operation of vehicles with power steering which was sufficient to

  comply with the five pound permanent restriction. [Ex. M].

     32. Mr. Knight emailed Plaintiff on November 29, 2017, noting that this was the first time

  Plaintiff had identified any accommodations Plaintiff was proposing, and that it was after

  Plaintiff had already been given the opportunity to provide such and was informed his

  employment was being terminated. [Ex. C, 216:13-218:6; Ex. O, Pace Depo. Ex. 22].

     33. Despite noting that Plaintiff’s response was not timely, Mr. Knight indicated that he

  would stop the termination process and consider the information Plaintiff had provided. [Ex. C,

  218:11-17; Ex. O].




                                                   -7-
Case 1:20-cv-01389-LTB-GPG Document 28 Filed 07/20/21 USDC Colorado Page 8 of 20




     34. In evaluating whether Plaintiff could perform the essential duties of the position, Mr.

  Knight had Mr. Loberg perform research weighing various items, such as meter pit lids, and

  checking how many pounds of pressure it would take to turn the steering wheel of the trash

  truck. [Ex. D, 23:1-24:2].

     35. Mr. Loberg also assisted Mr. Knight in determining the number of hours of work that

  Plaintiff could perform with his five pound lifting restriction, principally based on his research

  weighing certain items that would regularly be lifted by a Town employee. [Ex. D, 53:1-54:2].

     36. Ultimately, Mr. Knight determined that Plaintiff could not perform the essential duties of

  the Equipment Operator/Laborer position with his restrictions and that the Town staff was too

  small to create another position for Plaintiff. [Ex. P, Ferguson Depo. 16:19-17:4].

     37. In a letter dated December 11, 2017, Mr. Knight wrote to Plaintiff indicating that he had

  done further analysis in response to Plaintiff’s November 28, 2017 letter, but had identified at

  best only 1,395 hours of work in a given year that Plaintiff could perform with accommodations,

  well below the 2,080 hours necessary for full-time employment with the Town. [Ex. C, 219:5-

  21; Ex. Q, Pace Depo. Ex. 23].

     38. Mr. Knight noted that this disparity in hours would be even worse during the winter

  months when there were more activities requiring manual labor that Plaintiff could not perform

  with his restrictions. [Ex. Q].

     39. Mr. Knight therefore informed Plaintiff that while his termination was previously going

  to be effective November 30, 2017, his termination date was being extended to December 31,

  2017. [Ex. C, 219:22-220:1; Ex. Q].




                                                  -8-
Case 1:20-cv-01389-LTB-GPG Document 28 Filed 07/20/21 USDC Colorado Page 9 of 20




     40. There is no evidence that any person other than Mr. Knight made the final decision to

  terminate Plaintiff’s employment. [Ex. C, 257:10-20].

     41. Plaintiff admits that he does not think Mr. Knight discriminated against him because of a

  disability or his workers’ compensation claims. [Ex. C, 56:15-19].

     42. Plaintiff admits Mr. Knight never insulted or ridiculed him. [Ex. C, 187:10-12].

     43. Plaintiff admits that Mr. Knight did not make any comments indicating he was taking

  action in retaliation for Plaintiff filing workers’ compensation claims. [Ex. C, 56:22-25].

     44. In fact, Plaintiff indicates that Mr. Knight was doing things favorable to Plaintiff, such as

  trying to help him with a clothing and boot allowance. [Ex. C, 205:8-16].

     45. While Plaintiff claims Mr. Loberg made some off-hand jokes or comments about his

  recovery, Plaintiff did not submit any complaints to Mr. Knight alleging that Mr. Loberg spoke

  to him in a derogatory manner. [Ex. C, 57:22-25].

  Alleged Adverse Employment Actions

     46. Plaintiff alleges two adverse employment actions in this lawsuit – one, that there was a

  period of time he wanted to work before his employment was terminated but was not permitted

  to, and two, the termination of his employment. [Ex. C, 191:13-20].

     47. With regards to the first alleged adverse employment action, Plaintiff claims that after his

  second workers’ compensation injury occurred, the Town began reducing his hours and only

  gave him forty-nine hours of work from January 2, 2017 to December 31, 2017, when his

  employment was terminated. [ECF 1, Compl., ¶¶ 35-36].

     48. However, Plaintiff could not identify the number of hours he believed he should have

  been permitted to work in 2017. [Ex. C, 233:8-20].



                                                   -9-
Case 1:20-cv-01389-LTB-GPG Document 28 Filed 07/20/21 USDC Colorado Page 10 of 20




      49. Furthermore, there is no evidence Plaintiff requested to return to work between January

   1, 2017 and August 29, 2017. [Ex. C, 193:14-21, 194:6-19].

      50. When asked during his deposition, Plaintiff could not identify exactly when he believed

   he was able to, or should have, returned to work between January 1, 2017 and December 31,

   2017. [Ex. C, 131:12-132:1, 133:8-11].

      51. Indeed, during parts of that time period, Plaintiff’s workers’ compensation physicians

   indicated that he was completely unable to work. [Ex. C, 144:8-13].

      52. Plaintiff admitted that he was healing from two surgeries, and when questioned, did not

   disagree that it was more appropriate for him to be receiving workers’ compensation benefits and

   not working. [Ex. C, 131:19-132:5].

   Equipment Operator/Laborer Position

      53. Plaintiff was performing the job duties of the Equipment Operator/Laborer position prior

   to the termination of his employment. [Ex. C, 168:24-169:3, 215:8-14].

      54. Although Plaintiff takes issue with this because his job title was “Public Works Laborer,”

   not “Equipment Operator/Laborer,” Plaintiff admits that he has the knowledge and experience of

   an Equipment Operator. [Ex. C, 148:4-7, 168:4-10; Ex. A; Ex. K].

      55. Regardless, the Equipment Operator/Laborer position was the only position the Town had

   open in the fall through December 2017, when Plaintiff’s possible return to work was being

   considered. [Ex. C, 167:23-169:3, 203:11-14, 215:3-7].




                                                  -10-
Case 1:20-cv-01389-LTB-GPG Document 28 Filed 07/20/21 USDC Colorado Page 11 of 20




        56. Plaintiff claims that there may have been a Parks position open around that time

   performing mowing, maintenance, and sprinklers, but did not produce any document showing

   the existence of such a position. [Ex. C, 185:3-19]2.

        57. Plaintiff also claims that there may have been a building inspector position open, but

   admits he did not have the qualifications for that position nor did he request to be considered for

   that position. [Ex. C 185:25-186:19].

        58. Plaintiff admits that he cannot prove there was a vacant position beyond the Equipment

   Operator/Laborer position in September through December of 2017 that he could have

   performed. [Ex. C, 186:20-187:3, 261:23-262:2].

        59. Finally, even Plaintiff’s own witness, William Brunner, had a complete lack of

   knowledge of anything that was pertinent to the case. [Ex. R, Brunner Depo. 43:19-45:5].

                                        LEGAL ARGUMENT

           Plaintiff asserts three ADA claims: (1) discrimination in violation of the ADA; (2) failure

   to accommodate under the ADA; and (3) retaliation in violation of the ADA. Plaintiff also raises

   a fourth claim of violation of the Rehabilitation Act, which is analyzed under the same standards

   as the ADA. For the reasons discussed in detail below, Plaintiff cannot establish a prima facie

   case for any of his claims.

   A.      Plaintiff cannot establish his claims under the ADA.

           A prima facie case of termination in violation of the ADA requires an employee to show

   that he: (1) was disabled within the meaning of the ADA, (2) was qualified for the job, and (3)


   2
     Plaintiff submitted no written discovery to the Town, so he never explored alternative positions.
   In any event, there were no positions available other than the Equipment Operator/Laborer
   position.

                                                   -11-
Case 1:20-cv-01389-LTB-GPG Document 28 Filed 07/20/21 USDC Colorado Page 12 of 20




   was discriminated against because of his disability. Lincoln v. BNSF Ry. Corp., 900 F.3d 1166,

   1192 (10th Cir. 2018). If met, the burden then switches to the employer to provide a legitimate,

   non-discriminatory reason for the employee’s termination. Id. at 1193. Here, Plaintiff cannot

   establish a prima facie case for his three claims under the ADA.

       i. Plaintiff cannot establish a claim for discrimination under the ADA.

          For purposes of this Motion only, to avoid any possible dispute over material facts, the

   Town does not address whether Plaintiff has a disability as defined by the ADA.3

          Even assuming Plaintiff is disabled under the ADA, Plaintiff cannot establish the second

   element of his ADA claims – that he was qualified for the job. The ADA defines a “qualified

   individual” as “an individual who, with or without reasonable accommodation, can perform the

   essential functions of the employment position that such individual holds or desires.” 42 U.S.C. §

   12111(8). “Essential functions” is defined as “the fundamental job duties of the employment

   position the individual with a disability holds or desires.” 29 C.F.R. § 1630.2(n)(1). “[I]f an

   employer has prepared a written description before advertising or interviewing applicants for the

   job, this description shall be considered evidence of the essential functions of the job.” 42 U.S.C.

   § 12111(8).

          Plaintiff could not perform the essential functions of the Equipment Operator/Laborer

   position with a permanent five pound restriction on lifting, carrying, pushing and pulling

   activities with his left shoulder and a twenty-pound restriction on his right shoulder. Plaintiff

   himself has repeatedly admitted that he could not perform his job duties with these restrictions.



   3
     The Town reserves the right to raise this issue and dispute the existence of a disability at a later
   time.

                                                     -12-
Case 1:20-cv-01389-LTB-GPG Document 28 Filed 07/20/21 USDC Colorado Page 13 of 20




   [Ex. C, 196:22-25, 197:14-19, 202:12-15; Ex. I].          After Plaintiff was assessed with this

   permanent five pound restriction on lifting, carrying, pushing and pulling with his left shoulder,

   the Town carefully went hour by hour through the written job duties of the Equipment

   Operator/Laborer position to evaluate whether Plaintiff could meet the essential functions of the

   job. [Ex. D, 53:1-54:2]. The Town’s investigation revealed at best only 1,395 hours of work that

   Plaintiff could accomplish, with or without a reasonable accommodation, falling well short of the

   2,080 hours of work necessary and required for the full-time Equipment Operator/Laborer

   position. [Ex. C, 219:5-21; Ex. Q]. The Town also found that this disparity in hours would be

   even worse during the winter months when there were more activities requiring manual labor.

   Accordingly, the Town affirmed Plaintiff’s termination of employment in December of 2017.

   [Ex. Q].

          The Town’s determination that Plaintiff could not meet the essential functions of the

   Equipment Operator/Laborer position was based upon the written job description and its

   extensive investigation into whether Plaintiff could perform the job duties specified therein. See

   Kilcrease v. Domenico Transp. Co., 828 F.3d 1214, 1222 (10th Cir. 2016) (“Evidence of whether

   a particular function is essential to a job includes…written job descriptions...”); see also

   Gardenshire v. Manville, 722 Fed. Appx. 835, 838-39 (10th Cir. 2018) (holding that employee

   could not meet essential functions of job requiring manually picking up and moving insulation

   materials, based upon restriction of lifting with his left arm). As the Tenth Circuit has

   consistently held, courts place “considerable weight on an employer’s judgment concerning a

   particular job’s ‘essential’ functions.” Kilcrease, 828 F.3d at 1221-22 (internal citations omitted).




                                                    -13-
Case 1:20-cv-01389-LTB-GPG Document 28 Filed 07/20/21 USDC Colorado Page 14 of 20




   As a result of the Town’s detailed investigation and Plaintiff’s own admissions, it is clear

   Plaintiff cannot meet prong two of the required test and his claim fails.

          With respect to the third element of Plaintiff’s prima facie case, there is also no evidence

   that Plaintiff was discriminated against because of any supposed disability. There is no evidence

   Plaintiff was treated differently than other employees because of his shoulder restrictions, nor is

   there evidence of any accommodations given to non-disabled employees that were not afforded

   to Plaintiff.4 Just the opposite, Plaintiff admits that Town Administrator Ken Knight, the

   individual actually responsible for the termination decision, never exhibited any discriminatory

   animus.

          Simply put, Plaintiff cannot establish that he was treated differently on the basis of a

   disability. Rather, he simply could not perform the essential functions of a manual laborer; a job

   that certainly requires lifting in excess of five pounds.

       ii. Plaintiff cannot establish a claim for failure to accommodate under the ADA.

          As developed through discovery, Plaintiff’s proposed accommodation - to not have to

   perform essentially any manual labor and to have someone else assist him with job duties that he

   can only partially perform – is not viable. [Ex. M; Ex. C, 250:4-10]. Plaintiff essentially sought

   to be assigned solely to the operation of vehicles, and even then, indicated that he could only

   operate vehicles with sufficient power steering.

          Under long-standing precedent, “an employer need not modify an essential function of an

   existing position to accommodate a disabled employee.” Adair v. City of Muskogee, 823 F.3d



   4
     Again, Plaintiff sought no written discovery and did not ask any deponents about
   accommodations afforded to other employees, whether disabled or not.

                                                      -14-
Case 1:20-cv-01389-LTB-GPG Document 28 Filed 07/20/21 USDC Colorado Page 15 of 20




   1297, 1311 (10th Cir. 2016) (internal citations omitted). Here, it is clear from the position’s title

   alone, which includes “Laborer,” that manual labor is an essential part of the position. The Town

   is not required to fundamentally alter the basic duties of the Equipment Operator/Laborer

   position in the manner proposed by Plaintiff. The Town’s objective and detailed investigation

   determined that there was simply no reasonable accommodation it could have offered Plaintiff

   for the Equipment Operator/Laborer position given his extreme five pound lifting restriction,

   which rendered him incapable of performing almost any physical labor. The Town researched

   each job duty, analyzing their lifting and pulling requirements by weighing objects and checking

   pounds of pressure for turning items, to determine if they fell under Plaintiff’s restrictions.

   Ultimately, the Town identified at best only 1,395 hours of work in a given year that Plaintiff

   could perform with accommodations, well below the 2,080 hours necessary for full-time

   employment with the Town. [Ex. C, 219:5-21; Ex. Q].

          The Tenth Circuit has rejected the very type of accommodation sought by Plaintiff as

   unreasonable. For example, in Adair, 823 F.3d at 1311, the Tenth Circuit held that it was not

   required to restructure the position of a firefighter to accommodate the employee’s lifting

   restriction. In E.E.O.C. v. United Airlines, 185 F.3d 874 (10th Cir. 1999), the Tenth Circuit

   likewise rejected the employee’s proposed accommodation that she be relieved from all lifting

   requirements and have other employees perform all heavy lifting. The Tenth Circuit found such

   request to be an unreasonable accommodation since not only would it revise the essential

   functions of the job, but also create a burden on all other employees who worked with the

   employee. As affirmed by the Tenth Circuit, “[a]n employer is not required by the ADA to

   reallocate job duties in order to change the essential functions of a job.” Milton v. Scrivner, Inc.,



                                                    -15-
Case 1:20-cv-01389-LTB-GPG Document 28 Filed 07/20/21 USDC Colorado Page 16 of 20




   53 F.3d 1118, 1124 (10th Cir. 1995). Other courts have also found requests for “light duty” to be

   unreasonable if at least some portion of the job routinely requires heavy lifting, such as that of a

   janitor. See Hinson v. U.S.D. No. 500, 187 F. Supp. 2d 1297 (D. Kan. 2002); see also Barnard v.

   ADM Milling Co., Inc., 987 F. Supp. 1337 (D. Kan. 1997) (rejecting accommodation of lifting

   requirement when 100 pound lifting requirement found to be essential function of job).

          Simply put, Plaintiff’s proposed accommodation, removing essentially all elements of

   manual labor from a manual laborer position, is neither reasonable nor required under the ADA.5

          iii.    Plaintiff cannot establish his termination was based on retaliation.

          “To establish a prima facie case of retaliation, a plaintiff must show ‘(1) protected

   employee action; (2) adverse action by an employer either after or contemporaneous with the

   employee's protected action; and (3) a causal connection between the employee's action and the

   employer’s adverse action.’” Kilcrease, 828 F.3d at 1225 (citing Morgan v. Hilti, Inc., 108 F.3d

   1319, 1324 (10th Cir. 1997)).

          Plaintiff alleges two adverse employment actions: one, that there was a period of time he

   wanted to work before his employment was terminated but was not permitted to, and two, that he



   5
     Although he does not expressly state so, Plaintiff implies that as an alternative accommodation,
   he could have been reassigned to a Parks position or a building inspector position with the Town.
   However, Plaintiff could not offer any specifics about these positions, could not present the
   postings for either position, could not prove that either position actually was available between
   September and December of 2017, did not state he met the minimum qualifications for either
   position, and did not request to be considered for these positions. As the Tenth Circuit has made
   clear, the employee, not the employer, “bears the burden of identifying a specific vacant position
   to which he could have reasonably been reassigned.” Koessel v. Sublette Cnty. Sheriff’s Dep’t,
   717 F.3d 736, 745 (10th Cir. 2013). Here, the undisputed evidence establishes that the
   Equipment Operator/Laborer position was the only position the Town had available in the fall
   through December 2017, when Plaintiff’s possible return to work was being considered. [Ex. C,
   167:23- 169:3, 203:11-14, 215:3-7].

                                                    -16-
Case 1:20-cv-01389-LTB-GPG Document 28 Filed 07/20/21 USDC Colorado Page 17 of 20




   was terminated in retaliation for requesting accommodations for the physical restrictions he was

   assessed with during the workers’ compensation process. With regards to the first alleged

   adverse employment action, Plaintiff claims that after his second workers’ compensation injury

   occurred, the Town began reducing his hours and only gave him forty-nine hours of work from

   January 2, 2017 to December 31, 2017. [Compl., ¶¶ 35-36.] However, the undisputed evidence

   demonstrates that there is no retaliatory motive behind the number of hours Plaintiff worked in

   2017 and his requests for physical restrictions related to the workers’ compensation claims.

   Rather, Plaintiff’s reduced hours in 2017 were the result of Plaintiff’s physicians restricting

   Plaintiff from working and Plaintiff being off of work while healing from surgery. [Ex. C,

   131:19-132:5, 144:8-13.]

          With respect to Plaintiff’s second allegation of retaliation, the undisputed evidence

   demonstrates that there is no causal connection between any protected activity Plaintiff engaged

   in and the termination of his employment. Rather, the Town took multiple steps to determine if it

   could reasonably accommodate Plaintiff and ultimately determined it could not. Far from being

   retaliatory, the Town had to let Plaintiff go because he could not meet the essential functions of

   his job. Had the Town desired to retaliate against Plaintiff, it could have simply refused to

   undertake an investigation or to consider Plaintiff’s untimely response to its original termination

   decision in November 2017. Instead, the Town placed Plaintiff’s termination on hold while it

   reevaluated whether his proposed accommodations were reasonable. The evidence further

   demonstrates that the Town Administrator, Ken Knight, objectively considered the job

   requirements of the Equipment Operator/Laborer position and evaluated them in the context of

   Plaintiff’s restrictions. Such conduct is devoid of any retaliatory motive or intent.



                                                     -17-
Case 1:20-cv-01389-LTB-GPG Document 28 Filed 07/20/21 USDC Colorado Page 18 of 20




          And even assuming Plaintiff has established a prima facie case of retaliation, there is no

   evidence that the Town’s decision to terminate Plaintiff was pretextual. Evidence supporting a

   prima facie case does not entitle a plaintiff to proceed to trial under the ADA; rather, he must

   still “present[] evidence that the defendant’s proffered reason for the employment decision was

   pretextual.” Kendrick v. Penske Transp. Servs., 220 F.3d 1220, 1230 (10th. Cir. 2000). This

   ordinarily means a plaintiff has demonstrable evidence of one of the following: (1) evidence that

   the defendant’s justification for termination was false, (2) the defendant acted contrary to its own

   written policies, or (3) it treated the plaintiff differently from other similarly situated employees

   “who violated work rules of comparable seriousness.” Id.

          The Town’s legitimate, non-retaliatory reason for Plaintiff’s termination of employment

   was obviously not false. The Town’s extensive investigation revealed that Plaintiff could not

   meet the essential functions of the Equipment Operator/Laborer position. Plaintiff can present no

   evidence that the Town acted contrary to its own written policies in reaching the employment

   decision of termination. Additionally, Plaintiff can present no evidence that other Town

   employees were treated differently on the basis of disability status. Indeed, Plaintiff did not even

   seek discovery of other terminations involving Town employees. The lack of evidence requires

   dismissal of Plaintiff’s retaliation claim. Kendrick, 220 F.3d at 1235.

   B.     Plaintiff’s Rehabilitation Act claim fails for the same reasons his ADA claims fail.

          In his fourth claim for relief, Plaintiff alleges that the Town violated the Rehabilitation

   Act for the same reasons it violated the ADA: termination and a failure to accommodate. Since

   Plaintiff was not capable of meeting the essential functions of his job and the accommodations

   requested of the Town under the ADA were unreasonable, as set forth in this Motion, he cannot



                                                    -18-
Case 1:20-cv-01389-LTB-GPG Document 28 Filed 07/20/21 USDC Colorado Page 19 of 20




   meet the prima facie elements of a claim under the Rehabilitation Act. See Rivero v. Bd. of

   Regents, 950 F.3d 754, 758 (10th Cir. 2020) (reading statutes in pari materia).

                                            CONCLUSION

          WHEREFORE, for the reasons set forth above, the Town respectfully requests summary

   judgment as to all of Plaintiff’s claims, an award of its costs, and that this Court award such other

   and further relief as it deems appropriate.

          Respectfully submitted this 20th day of July, 2021.


                                                 s/Marni Nathan Kloster
                                                 Marni Nathan Kloster
                                                 Nicholas C. Poppe
                                                 NATHAN DUMM & MAYER P.C.
                                                 7900 E. Union Avenue, Suite 600
                                                 Denver, CO 80237-2776
                                                 Phone Number: (303) 691-3737
                                                 Fax: (303) 757-5106
                                                 Attorneys for Defendant




                                                    -19-
Case 1:20-cv-01389-LTB-GPG Document 28 Filed 07/20/21 USDC Colorado Page 20 of 20




                                    CERTIFICATE OF SERVICE


          I hereby certify that on this 20th day of July, 2021, I electronically filed the foregoing
   DEFENDANT’S MOTION FOR SUMMARY JUDGMENT with the Clerk of Court using
   the CM/ECF system which will send notification of such filing to the following at their e-mail
   addresses:.

   Benjamin M. Wegener
   Daniel J. Belcastro
   Wegener, Scarborough, Younge & Hockensmith, LLP
   743 Horizon Court, Suite 200
   Grand Junction, CO 81506
   Telephone: (970) 242-2645
   FAX: (970) 241-5719
   ben@wegscar.com
   dan@wegscar.com
   Attorneys for Plaintiff Eric Pace

                                                 s/Marni Nathan Kloster
                                                 Marni Nathan Kloster
                                                 Nicholas C. Poppe
                                                 NATHAN DUMM & MAYER P.C.
                                                 7900 E. Union Avenue, Suite 600
                                                 Denver, CO 80237-2776




                                                    -20-
